DETAILED ACTION
The following Office action concerns Patent Application Number 16/733,462.  Claims 1-6 and 10-14 are pending in the application.  Claims 10-14 are withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 16, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on July 18, 2022 and elected Group I, claims 1-6, without traverse.  Accordingly, claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Zhang et al (US 2017/0321100).
Zhang et al teaches a composite material comprising a polymer matrix material, a phase change material and conductive filler (par. 23).  The polymer matrix includes rubber compounds (par. 65).  Rubber is an elastomer.  The phase change material includes Field’s metal (par. 69).  Field’s metal is a low melting metal alloy which is capable of undergoing a change in rigidity in response to a stimulus.  
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed polymer and metallic components and resultant properties would have been obvious to a person of ordinary skill in the art since Zhang et al teaches a composite material comprising each of the claimed components.
Claims 2-6 are rejected under 35 U.S.C. § 103 as being obvious over Zhang et al (US 2017/0321100) in view of Lipton (US 2018/0156204).
Zhang et al teaches a composite material comprising a polymer matrix material, a phase change material and conductive filler (par. 23).  The polymer matrix includes rubber compounds (par. 65).  Rubber is an elastomer.  The rubber compounds include siloxane rubber (par. 66).  The phase change material includes Field’s metal (par. 69).  Field’s metal is a low melting metal alloy which is capable of undergoing a change in rigidity in response to a stimulus.  The conductive filler includes metal coated carbon fiber and nickel coated fiber (par. 26).  Nickel coated carbon fiber would have been obvious over the combined teaching of nickel coated fiber and metal coated carbon fiber.  The filler is dispersed in the matrix material (par. 52).  Filler particles dispersed in a matrix are equivalent to particles embedded in a matrix.
Zhang et al does not teach that the phase change material (including Field’s metal) has the form of particles embedded in the matrix.  Zhang et a does not teach that the siloxane matrix material is polydimethylsiloxane.
However, Lipton teaches a phase change material dispersed and embedded in an elastomer matrix (par. 20-21).  The phase change material is a powdered solid (par. 24).  A powdered solid contains particles.  The elastomer matrix includes polydimethylsiloxane (par. 21).
Zhang et al and Lipton are both directed to a composite material comprising a phase change material and a polymer matrix.  Zhang et al teaches a mixture comprising a phase change material and a polymer matrix material.  Lipton teaches particles of a phase change material embedded in a matrix material.  It would have been obvious to a person of ordinary skill in the art to combine the embedded particles of Lipton with the composition of Zhang et al in order to obtain convenient means of combining the phase change material with the matrix material.
Zhang et al teaches that the matrix is a siloxane rubber.  Lipton teaches that the matrix is polydimethylsiloxane elastomer (par. 21).  It would have been obvious to a person of ordinary skill in the art to combine the polydimethylsiloxane of Lipton with the siloxane of Zhang et al in order to obtain a suitable polymer matrix for a phase change material.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 1, 2022